Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EX PARTE QUAYLE ACTION

1.	This application is in condition for allowance except for the following formal matters: 
A.	In claim 38, line 4, --nickel-- should be inserted between “activated catalyst”.
B.	In claim 44, line 1, “aluminium” should be changed to --aluminum--.
C.	In claim 46, lines 2-3, “: molybdenum; iron; and chromium” should be changed to -- molybdenum, iron, and chromium--.
D.	In claim 48, line 1, “aluminium” should be changed to --aluminum--.
E.	In claim 55, line 1, “aluminium” should be changed to --aluminum--.
F.	In claim 57, lines 2-3, “: molybdenum; iron; and chromium” should be changed to -- molybdenum, iron, and chromium--.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Response to Amendment
2.	The amendment filed on 06/30/2021 has been made of record and entered.  Claims 1-37 have been canceled.  Claims 38-57 have been added.


Response to Applicants’ Arguments
3.	The remarks filed on 06/30/2021 has been fully reviewed and considered, and the arguments regarding the Lorenz et al. (US 7,572,941 B2) reference is found persuasive.  Thus, the rejection made in the last office action has been withdrawn.
	However, the argument regarding the objection over the term “aluminium” in the instant claims is not found persuasive because all of US patents are patented in American English and not in British English.  For consistency with other US patents, it is requested that Applicants amend the claims changing “aluminium” to --aluminum--.  Applicants might have seen the use of British English in the old US patents system but it is no longer used in the new US patents system.

Conclusion
4.	Claims 38-57 are pending.  Claims 38-57 are allowed.

Contacts
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.   at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
August 9, 2021